DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-9-2020 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8-12-2020 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and rejections have been updated accordingly. Any other arguments are addressed below.

Regarding the 112(a) Rejections: 
Regarding the Applicant’s arguments on pages 11-13, the Applicant’s citations of the current specification are acknowledged. Furthermore, the Examiner acknowledges that the intended end result of the current invention and the resulting outputs of the current invention are established in the current specification. However, as noted previously in the most recent previous Final rejection, it is still unclear 
For example, the Applicant points to paragraph [0024] of the current specification which states “Such configurable parameters 214 can include setting a threshold speed value denoting a designation of "fast"”. The current specification does not disclose how the speed threshold is used to reach a conclusion that the user is classified as “fast”. For example, if a trip is 30 minutes total travel time and the user exceeds the speed threshold for 5 minutes of the travel time, but spends the remaining 25 minutes of the trip driving below the threshold, the current specification does not disclose what process/algorithm is used to classify the user to be either “fast” or “slow”. The Applicant’s arguments directed towards the 112(a) rejections are not persuasive and the 112(a) rejections are maintained. 

Regarding the Applicant’s arguments directed towards claim 4 on page 13, the Examiner notes that it is unclear what type of driving data the “IoT” data is. The current specification merely defines “IoT data” by its title alone, as seen in para.[0019] and [0030]. The current specification fails to disclose what type of driving data is generated and transmitted with respect to the IoT data. For example, the claim 1 discusses using topography data and weather condition data, however, it is unclear if the topography data and weather condition data is inclusive to the IoT “driving data”, or if the topography data and weather condition data are mutually exclusive from the IoT “driving data”. The Applicant’s arguments directed towards the 112(a) rejections are not persuasive and the 112(a) rejections are maintained. 

Regarding the Applicant’s arguments directed towards claims 13 and 14 on page 13, the Examiner notes that the current specification merely discusses the end result of using the distance of the determined route (as recited by claim 13) or an expected travel time associated with the determined can be used without actually disclosing how they are used to perform the step of assigning different drivers to different portions of a route. The Applicant’s arguments directed towards the 112(a) rejections are not persuasive and the 112(a) rejections are maintained. 

Regarding the 103(a) Rejections:
The Applicant’s arguments on pages 13-15 appear to be directed primarily towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action. The prior art Hayes has been maintained for teaching the corresponding limitations of the claims as seen in the instant Office Action. Please see the official reasoning below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 7-9, 11, 13-16, 18-20, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of using mathematical concepts, such as mathematical relationships, mathematical formulas or equations, and mathematical calculations with respect to collected data in order to classify the collected data without significantly more, wherein the abstract idea can be performed by a person using mental processes.

The Examiner further asserts that selecting a specific route based on predetermined preferences and/or requirements are well-known concepts of trip planning. For example, in a situation where a driver is running low on fuel, the driver selects a specific route based on the proximity of one or more gas station along the specific. The Examiner asserts that this concept is well-known in the art and amounts to nothing more than performing the abstract idea of trip planning, as seen in, but not limited to, para.[0046-0047] of Pfleging (US Publication No. 2007/0290039), para.[0378] of Busch (US Publication No. 2008/0248815), and paragraphs [0006], [0008-0009] of Fujiwara (JPH06195594). The Examiner further asserts that the step of selecting specific drivers to drive particular sections of trips is also well-known part of trip planning, as seen in, but not limited to, para.[0029] of Kapoor (US Publication No. 2008/0312820), and para.[0075] and [0107] of Hayes (US Publication No. 2018/0059687). Therefore, the current invention appears to be directed towards automating the abstract idea of trip planning using predetermined preferences and/or requirements of a driver. 
 generating, for each of multiple users, a temporally-related driving skill model pertaining to each of multiple topographies, wherein the temporally-related driving skill model is based on the recited steps (i)-(v) in the claims, wherein claim 20 additionally discusses using “multiple durations of elapsed driving time”. There is no indication in the claims or in the current specification that any of the data used to generate the “temporally-related driving skill model” is actual real world data recorded by physical sensors, wherein the data of the recited “historical trips” encompasses arbitrary data entered into a computer by a person using a keyboard or any type of preexisting and predefined data. The step of generating the temporally-related driving skill model merely encompasses a person using mental processes to examine pre-existing data on a computer screen, such as preexisting data of the recited “historical trips”, and mentally generating a “temporally-related driving skill model” using said mental processes. The recited steps of “determining” encompasses a person using mental processes to examine pre-existing and predefined data on a computer screen to classify the data and perform the respective step of “determining” in steps (i), (ii), and (iv). In particular, the current specification does not disclose any step of “determining“ associated with “segmenting” in steps (i), (ii), and (iv), but merely discloses that “features” are “extracted” in order to classify the collected data, as seen in para.[0025] and Fig. 3 of the current specification. The act of “extracting features” encompasses a person using mental processes to read the features of the collected data and recognizing that the data falls into a respective time period or “segmented” section of data, for example, such as using basic math to recognize that a driver who has driven on a “bumpy road” for 25 minutes is less than 30 minutes and falls into the “segmented” section of data that indicates “<30min” in the chart 308-1 seen in Fig. 3 of the current application. 
The claims 1, 15, 19 and 20 additionally recite steps of “classifying” a user’s driving based on the collected historical driving data. This step also encompasses a person using mathematical relationships 
“setting a threshold speed value denoting a designation of "fast," as well as a threshold number of extreme maneuvers (per a given distance) denoting a designation of "aggressive””, para.[0024] of the current specification.
	Therefore, this step of “classifying” can be performed by a person reading information from a computer screen that indicates that a certain user exceeded a speed threshold, wherein the person uses basic math and mental processes to reach a conclusion that the user should be classified as “fast”. 
The claims 1, 15, 19 and 20 additionally recite steps “selecting two or more of the users to participate in a ride-sharing trip in a given vehicle based on (i) analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip”. Similar to the limitations above, there is no indication in the claims or the current specification that any of the data used to perform the selecting step is actual real world data recorded by physical sensors, wherein the “analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip” encompasses arbitrary data entered into a computer by a person using a keyboard or any type of preexisting and predefined data. The step of selecting two drivers merely encompasses a person using mental processes to analyze pre-existing data on a computer screen and mentally selecting two or more drivers after analyzing the generated driving skill models and one or more displayed details of the ride-sharing trip using said mental processes, wherein the “details of the ride-sharing trip” encompasses data predefined by a person. 
The claims 1, 15, and 19 and 20 additionally recite steps of “determining a route for the ride-sharing trip”. There is no indication in the claims or the current specification that any of the data used to “determine a route” is actual real world data recorded by physical sensors, wherein the “(i) information indicative of the topography types on the route, and (ii) the driving characteristics of the selected users ” encompasses arbitrary data entered into a computer by a person using a keyboard or any type of preexisting and predefined data. The step of “determining a route” merely encompasses a person using mental processes to analyze pre-existing data on a computer screen and mentally “determine” a route using said mental processes. For example, a person can use mental processes and/or a “pen and paper” method to compare the driving history of at least two or more users along a specific route and decide which of the at least two users satisfy certain predetermined criteria along the particular route in order to decide which drivers should drive particular sections of the route. 
The claims 1, 15, 19 and 20 additionally recite “creating a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route”. However, the step of “creating a schedule” merely encompasses a person using mental processes and a pen and paper method to analyze pre-existing data, such as “the generated driving skill models of the selected users and (ii) one or more characteristics of the determined route”, on a computer screen and mentally “create a schedule” using said mental processes.
The claims 1, 15, 19 and 20 additionally recite “outputting the schedule to at least the selected users”, however, this step is recited at a high level of generality and amounts to nothing more than displaying information on a generic computer screen, which is an insignificant extra-solution activity. In particular, the step of “outputting” data merely describes the abstract idea of using collected data and a generic computer display with respect to their intended purposes, wherein data is generated for the purposes of providing information to a user via a man-machine interface, such as a generic computer screen. The claims do not attempt to associate the step of “outputting” with any additional elements, such as a physical screen of a computing device, however, even if these additional elements were positively recited in the claim language, they would not be sufficient to amount to more than the 
This judicial exception is not integrated into a practical application because the claims recite a “computing device”, “computer readable storage medium”, “memory”, “processor” and a “device” to perform the recited steps of the claims. The “computing device”, “computer readable storage medium”, “memory”, “processor” and “device”  are recited at a high-level of generality (i.e., as a generic computing/generic computing components performing a generic computer function of gathering data and comparing/manipulating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “computing device”, “computer readable storage medium”, “memory”, “processor” and a “device” to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The Examiner furthermore notes that the current specification does not disclose that the recited “computing device”, “computer readable storage medium”, “memory”, “processor” and a “device” are special purpose computers and/or computer components. Therefore, the current specification verifies that the additional elements “computing device”, “computer readable storage medium”, “memory”, “processor” and a “device” encompasses generic computers/computer components.

In particular, dependent claims 2 and 16 recite “temporally-related driving skill model for the given user comprises analyzing at least one of weather forecasts, road visibility, and road conditions attributed to the historical trips”. However, the step of generating the “temporally-related driving skill model” by “analyzing” data merely encompasses a person using mental processes to analyze pre-existing data on a computer screen, such as weather forecasts, road visibility, and road conditions attributed to the historical trips, and mentally generate the “temporally-related driving skill model” using said mental processes. Therefore, the claim fails to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons. 
Dependent claim 5 recites “the one or more items of driving-related data comprise passenger review information pertaining to the historical trips driven by the given users”. However, the “passenger review information” encompasses arbitrary data entered into a computer by a person using a keyboard. Therefore, the step of generating the “temporally-related driving skill model” merely encompasses a person using mental processes to analyze pre-existing data on a computer screen, such as the “passenger review information”, and mentally generate the “temporally-related driving skill model” using said mental processes. Therefore, the claim fails to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons. 
Dependent claims 7 and 18 recite “analyzing one or more changes in driving skill across the multiple segments” which encompasses a person using mental processes to “analyze” pre-existing data, such as arbitrarily entered data that is related to driving skill, and formulate an opinion regarding changes in driving skill along said segments. Therefore, the claims fail to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons. 
said selecting is based on one or more user constraints associated with one or more of the multiple users” which encompasses a person using mental processes to analyze pre-existing data, such as arbitrarily entered data that represents one or more user constraints associated with one or more of the multiple users, and formulate an opinion in order to pick two different drivers. Therefore, the claim fails to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons. 
Dependent claim 9 recites “one or more of weather conditions, road conditions, and road visibility are associated with multiple plausible routes” which encompasses a person using mental processes to analyze pre-existing data, such as the one or more of weather conditions, road conditions, and road visibility are associated with multiple plausible routes on a computer screen, and classify the collected data in order to determine a route for a ride-sharing trip. Furthermore there is no indication in the claim that any of the data used to determine a route is actual real world data recorded by physical sensors. Therefore, the claim fails to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons. 
Dependent claim 11 recites “assigning is based on one or more user constraints associated with the selected users”, which encompasses a person using mental processes to analyze pre-existing data on a computer screen, such as arbitrarily entered data that represents one or more user constraints associated with one or more of the multiple users, and formulate an opinion in order to pick two different drivers based on the predetermined “constraints”. Therefore, the claim fails to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons. 
Dependent claim 13 recites “the one or more characteristics of the determined route comprises the distance of the determined route”. There is no indication in claim 13 or the current specification that that any of the data used to “assign” drivers is actual real world data recorded by physical sensors, wherein “the distance of the determined route” encompasses arbitrary data entered the distance of the determined route”, and “assign” drivers to segments of routes using said mental processes. Therefore, the claim fails to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons. 
Dependent claim 14 recites “the one or more characteristics of the determined route comprises an expected travel time associated with the determined route”, which encompasses a person using mental processes to analyze pre-existing data, such as arbitrarily entered data that represents an expected travel time associated with the determined route in a virtual environment, and classify the collected data in order to “assign” a driver a route for a ride-sharing trip. Furthermore, there is no indication in the claim or the current specification that any of the data used to create a schedule is actual real world data recorded by physical sensors. Therefore, the claim fails to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons. 
Regarding dependent claims 22 and 26, these claims recite steps of determining a route based on weather forecast data and topography data, which encompasses a person reading weather forecast data and topography data on a screen and associating the data with a predefined route on a map. Therefore, the claim fails to remedy the deficiencies of the independent claim upon which it is dependent, and is rejected for similar reasons.
Regarding dependent claims 23-25, and 27, these claims recite defining threshold values for specific types of data, wherein the step of defining the thresholds merely ties the threshold values to a specific field of endeavor, such as the field of vehicle navigation based on weather and vehicle speed. 
In conclusion, the Examiner asserts that any allowance of the claims in their current condition would unequivocally grant the Applicant exclusive rights to the abstract idea of collecting data, and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 2, 5, 7-9, 11, 13-16, 18-20, and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 15, 19, and 20, the current specification does not provide sufficient written description that sets forth possession of the claimed limitation regarding generating and using “a temporally-related driving skill model pertaining to each of multiple topography types” and “a model that classifies a user's driving skill”, and further regarding the step of “creating a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route” with respect to the parameters recited in the respective claims 1, 15, 19, and 20, especially the “topographical types”. 

The current specification does not attempt to disclose how the parameters recited in the claims (such as the multiple topographies topography types, global positioning system data, Internet of things data from a mobile phone of the given user, instrumented vehicle data, segmented driving-related data) are actually processed or used in order to generate the “temporally-related driving skill model” and “model” respectively. 
 The current specification merely recites the intended end result of generating the recited “temporally-related driving skill model” and “model”, rather than disclosing how to actually generate the recited “temporally-related driving skill model” and “model” using the above recited parameters.
Furthermore, the current specification does not disclose any processes/algorithms that show how the model processes information to “classify a user's driving skill”.
By way of example only, the Examiner notes that the current specification discloses that a driver can be classified as either “safe” or “risky”, “fast” or “slow”, and “aggressive” or “defensive” for a specific topography in at least Fig.2-4 and para.[0024] of the current specification. However, the current specification does not disclose how specific information is processed in order to achieve the end result of determining that a driver performs either “safe” or risky”, “fast” or “slow”, and “aggressive” or “defensive” driving for a particular topography and time parameter. For example, a driver that performs multiple driving maneuvers based on the surrounding traffic and/or road conditions may simply be performing defensive driving to avoid surrounding dangers as opposed to performing aggressive driving. 

Further regarding 1, 15, and 19, the current specification does not provide sufficient written description that sets forth possession of the claimed limitation “the temporally-related driving skill model classifies driving characteristics of the given user with respect to the plurality of weather conditions”. 
In particular, the current specification does not disclose any processes/algorithms that show how the “weather condition” data is used to perform the steps of generating the skill model, and of classifying the driving characteristics of the given user using weather data. Furthermore, the current specification does not disclose how the model classifies the driver based on the weather forecast, for example, the current specification does not disclose any specific classifications of a driver determined based on the weather conditions and does not disclose any processes/algorithms that show how a specific classification is determined.

Further regarding 1, 15, and 19 the current specification does not provide sufficient written description that sets forth possession of the claimed limitation “segmenting driving-related data associated with the historical trips according to the further time periods”. The current specification segmenting driving-related data associated with the historical trips” with respect to “the determined time periods, the segmented time periods, and the determined further time periods” in combination. 

Further regarding claims 1, 15, 19, and 20, the current specification does not provide sufficient written description that sets forth possession of the claimed limitation “segmenting driving-related data associated with the historical trips wherein the driving-related data comprise global positioning system data, Internet of things data from at least one of a mobile phone of the given user, and an instrumented vehicle associated with the given user”. The current specification does not disclose any processes/algorithms that show how to segment driving related data with respect to “global positioning system data”, “Internet of things data from at least one of a mobile phone of the given user”, and an “instrumented vehicle associated with the given user”. Furthermore, the current specification fails to define what specific type of data is included in each of the respective “global positioning system data”, “Internet of things data from at least one of a mobile phone of the given user”, and “instrumented vehicle associated with the given user”. The current specification fails to disclose any processes or algorithms that show how specific “global positioning system data”, “Internet of things data from at least one of a mobile phone of the given user”, and an “instrumented vehicle associated with the given user” are used to perform “segmenting” of driving-related data, wherein the current specification merely discusses that “global positioning system data”, “Internet of things data from at least one of a mobile phone of the given user”, and an “instrumented vehicle associated with the given user” can be how the data is used to perform “segmenting” of the driving-related data. 

Further regarding 1, 15, and 19 the current specification does not provide sufficient written description that sets forth possession of the claimed limitation “selecting two or more of the users to participate in a ride-sharing trip in a given vehicle based on (i) analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip”.
The current specification does not disclose any processes or algorithms required to select two drivers “based on” analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip. The current specification merely recites the intended result of selecting two drivers based on the analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip. However, the current specification does not attempt to disclose any processes or algorithms directed towards analyzing the generated driving skill models and one or more details of the ride-sharing trip in order to select two or more specific drivers. The current specification does not sufficiently disclose how one or more candidate route are generated and compared to the recited “generated driving skill models and one or more details of the ride-sharing trip” in order to pick two specific users. Furthermore, the Examiner notes that a route is a physical path that is defined by its length. The current specification does not clearly define how a determined route is correlated to the “generated driving skill models and one or more details of the ride-sharing trip” in order to pick a specific driver for a specific portion of the trip with respect to “segmented” time periods.
Furthermore, the current specification does not attempt to define the “one or more details of the ride-sharing trip”, therefore, it is unclear what the “one or more details” are and/or what they encompass. The current specification merely recites the intended result of analyzing the generated driving skill models and one or more details of the ride-sharing trip, rather than disclosing how to 

Further regarding 1, 15, 19, and 20, the current specification does not provide sufficient written description that sets forth possession of the claimed limitation “determining a route for the ride-sharing trip based on (i) information indicative of the topography types on the route, and (ii) the driving characteristics of the selected users with respect to the topography types on the route, derived from the generated driving skill models of the selected users”.
The current specification does not disclose any processes or algorithms required to determine a route for the ride-sharing trip “based on” characteristics of the selected users, derived from the generated driving skill models of the selected users, and one or more environmental factors. Furthermore, the Examiner notes that a route is a physical path that is defined by its length. The current specification does not clearly define how a determined route is correlated to the “information indicative of the topography types on the route, and (ii) the driving characteristics of the selected users with respect to the topography types on the route, derived from the generated driving skill models of the selected users” in order to “determine” a specific route for the trip with respect to “segmented” time periods.
The current specification merely recites the intended result of determining a route for the ride-sharing trip “based on” characteristics of the selected users, derived from the generated driving skill models of the selected users, and one or more environmental factors. In other words, the current specification does not attempt to disclose any processes or algorithms that show how to process the characteristics of the selected users derived from the generated driving skill models of the selected users and one or more environmental factors in order to determine a route for the ride-sharing trip. 
 route “based on” characteristics of the selected users derived from the generated driving skill models of the selected users and one or more environmental factors, rather than disclosing how to actually perform the steps of determining a route “based on” characteristics of the selected users derived from the generated driving skill models of the selected users and one or more environmental factors.

Further regarding 1, 15, 19, and 20, the current specification does not provide sufficient written description that sets forth possession of the claimed limitation “creating a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route, wherein said assigning is based on (i) the generated driving skill models of the selected users and (ii) one or more characteristics of the determined route”. 
The current specification does not disclose any processes or algorithms required to create a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route, wherein said assigning is “based on” the generated driving skill models of the selected users and one or more characteristics of the determined route.
The current specification does not define the “characteristics of the determined route”. Furthermore, the current speciation does not attempt to provide a single example of what a “characteristic of the determined route” encompasses.
The current specification merely recites the intended result of creating a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route, wherein said assigning is “based on” the generated driving skill models of the selected users and one or more characteristics of the determined route. In other words, the current specification does not attempt to disclose any processes or algorithms that show how to process the “generated driving skill 
Claims 1, 15, 19, and 20 above define the invention in functional language by specifying a desired result, such as performing the above recited steps, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 1, 15, 19, and 20 above are rejected for similar reasons as set forth in the rejections above. 

	Regarding claims 2 and 16, the current specification does not provide sufficient written description that sets forth possession of the claimed limitations “temporally-related driving skill model for the given user comprises analyzing at least one of weather forecasts, road visibility, and road conditions attributed to the historical trips”.
The current specification does not disclose any processes/algorithms that show how the “weather forecasts, road visibility, and road conditions” are used to generate a temporally-related driving skill model. The current specification generally discusses that the “weather forecasts, road visibility, and road conditions” data are used without actually providing any required examples, 
Claims 2 and 16 define the invention in functional language by specifying a desired result, such as having “said temporally related driving skill model is based on one or more environmental conditions attributed to trip driven by the users”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 2 and 16 are rejected for similar reasons as set forth in the rejections above. 

Regarding claim 5, the current specification does not provide sufficient written description that sets forth possession of the claimed limitations “wherein the driving-related data comprise passenger review information pertaining to trips driven by the users” with respect to generating a temporally-related driving skill model.
The current specification does not disclose any processes/algorithms that show how to use the “wherein the driving-related data comprise passenger review information pertaining to trips driven by the users” to generate a temporally-related driving skill model. In particular, the current specification merely discuses that the “driving-related data” comprises “passenger review data”, but the current “passenger review data” affects the steps of classifying the driving characteristics of a given user. The current specification does not disclose any examples, algorithms, or equations that show how to use the “passenger review data” with respect to the recited “driving-related data” in claim 1.
Claim 5 defines the invention in functional language by specifying a desired result, such as using the “wherein the driving-related data comprise passenger review information pertaining to trips driven by the users” to generate a temporally-related driving skill model, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 5 are rejected for similar reasons as set forth in the rejections above. 

Regarding claims 7 and 18, the current specification does not provide sufficient written description that sets forth possession of the claimed limitations “analyzing one or more changes in driving skill across the multiple segments”.
The current specification does not disclose any processes/algorithms that show how determine a “change in driving skill across the multiple segments” with respect to the recited “analyzing”. 
analyzing one or more changes in driving skill across the multiple segments is used to generate a temporally-related driving skill model. 
Claims 7 and 18 define the invention in functional language by specifying a desired result, such as “analyzing one or more changes in driving skill across the multiple segments”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 7 and 8 above are rejected for similar reasons as set forth in the rejections above. 

	Regarding claim 9, the current specification does not provide sufficient written description that sets forth possession of the claimed limitations “the one or more of weather conditions, road conditions, and road visibility are associated with multiple plausible routes” with respect to generating and using the temporally-related driving skill model. 
The current specification does not disclose any processes/algorithms that show how “the one or more of weather conditions road conditions, and road visibility are associated with multiple plausible routes” is used to generate a temporally-related driving skill model. The current specification generally 
Claim 9 defines the invention in functional language by specifying a desired result, such as using “the one or more environmental conditions comprise one or more of weather conditions road conditions, and road visibility associated with multiple plausible routes” with respect to generating the skill model, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 9 above are rejected for similar reasons as set forth in the rejections above. 

	Regarding claim 13, the current specification does not provide sufficient written description that sets forth possession of the claimed limitations “said assigning is further based on the distance of the determined route”.
The current specification does not disclose any processes/algorithms that show how the “said assigning is further based on the distance of the determined route” is used to create a schedule for the 
Claim 13 defines the invention in functional language by specifying a desired result, such as using the “the distance of the determined route” to create a schedule for the ride sharing trip, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 13 above are rejected for similar reasons as set forth in the rejections above. 

	Regarding claim 14, the current specification does not provide sufficient written description that sets forth possession of the claimed limitations “said assigning is further based on an expected travel time associated with the determined route”.
The current specification does not disclose any processes/algorithms that show how the “said assigning is further based on an expected travel time associated with the determined route” is used to create a schedule for the ride sharing trip. The current specification states that “the expected travel 
Claim 14 defines the invention in functional language by specifying a desired result, such as using “an expected travel time associated with the determined route” to create a schedule for the ride sharing trip, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 14 above are rejected for similar reasons as set forth in the rejections above. 

Regarding claims 22 and 26, the current specification does not provide sufficient written description that sets forth possession of the claimed limitations determining of the route for the ride-sharing trip is further based on (i) weather forecasts indicative of the weather conditions on the route, and (ii) the driving characteristics of the selected users with respect to both the topography types on the route and the weather conditions on the route, derived from the generated driving skill models of the selected users. 

Claims 22 and 26 define the invention in functional language by specifying a desired result, such as using “weather data to generate a skill model and classify the driving characteristic of a user”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 22 and 26 above are rejected for similar reasons as set forth in the rejections above. 

Regarding claims 23-25, and 27, the current specification does not provide sufficient written description that sets forth possession of the claimed limitations “one or more threshold values comprise one or more passenger review rating thresholds”, wherein the recited limitations are directed towards new matter. 
The current specification does not disclose any written description regarding “one or more threshold values comprise one or more passenger review rating thresholds”. The recited limitations cannot be found in the current specification in any capacity whatsoever and appears to be directed towards new matter. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, 2, 5, 7-9, 11, 13-16, 18-20, and 22-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1, 15, 19, and 20, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “a temporally-related driving skill model pertaining to each of multiple topography types” and “a model that classifies a user's driving skill”, and further creating a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route” with respect to the parameters recited in the respective claims 1, 15, 19, and 20, especially the “topographical types”. 
The current specification does not disclose any processes or algorithms required to make and use the recited “temporally-related driving skill model” and “model”. The current specification merely recites that the “temporally-related driving skill model” is generated “based on” one or more items of driving-related data associated with the users and topography-related information of trips driven by the users. Likewise the “model” of claim 20 is merely recited as being “based on” the above recited parameters in the current specification. 
The current specification does not attempt to disclose how the parameters recited in the claims (such as the multiple topographies topography types, global positioning system data, Internet of things data from a mobile phone of the given user, instrumented vehicle data, segmented driving-related data) are actually processed or used in order to generate the “temporally-related driving skill model” and “model” respectively. 
 The current specification merely recites the intended end result of generating the recited “temporally-related driving skill model” and “model”, rather than disclosing how to actually generate the recited “temporally-related driving skill model” and “model” using the above recited parameters.
Furthermore, the current specification does not disclose any processes/algorithms that show how the model processes information to “classify a user's driving skill”.
By way of example only, the Examiner notes that the current specification discloses that a driver can be classified as either “safe” or “risky”, “fast” or “slow”, and “aggressive” or “defensive” for a specific topography in at least Fig.2-4 and para.[0024] of the current specification. However, the current specification does not disclose how specific information is processed in order to achieve the end result of determining that a driver performs either “safe” or risky”, “fast” or “slow”, and “aggressive” or 

Further regarding 1, 15, and 19, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “the temporally-related driving skill model classifies driving characteristics of the given user with respect to the plurality of weather conditions”. 
In particular, the current specification does not disclose any processes/algorithms that show how the “weather condition” data is used to perform the steps of generating the skill model, and of classifying the driving characteristics of the given user using weather data. Furthermore, the current specification does not disclose how the model classifies the driver based on the weather forecast, for example, the current specification does not disclose any specific classifications of a driver determined based on the weather conditions and does not disclose any processes/algorithms that show how a specific classification is determined.

segmenting driving-related data associated with the historical trips according to the further time periods”. The current specification does not disclose any processes/algorithms that show how to segment driving related data with respect to “further time periods”. The current specification fails to disclose any processes or algorithms that show how specific “further timer periods” are used to perform “segmenting” of driver related data. Additionally, the current specification fails to disclose any processes/algorithms that show how to perform “segmenting driving-related data associated with the historical trips” with respect to “the determined time periods, the segmented time periods, and the determined further time periods” in combination. 

Further regarding claims 1, 15, 19, and 20, the current specification does not provide sufficient written description that sets forth possession of the claimed limitation “segmenting driving-related data associated with the historical trips wherein the driving-related data comprise global positioning system data, Internet of things data from at least one of a mobile phone of the given user, and an instrumented vehicle associated with the given user”. The current specification does not disclose any processes/algorithms that show how to segment driving related data with respect to “global positioning system data”, “Internet of things data from at least one of a mobile phone of the given user”, and an “instrumented vehicle associated with the given user”. Furthermore, the current specification fails to define what specific type of data is included in each of the respective “global positioning system data”, “Internet of things data from at least one of a mobile phone of the given user”, and “instrumented vehicle associated with the given user”. The current specification fails to disclose any processes or algorithms that show how specific “global positioning system data”, “Internet of things data from at least one of a mobile phone of the given user”, and an “instrumented vehicle associated with the given can be used rather than disclosing the required steps showing how the data is used to perform “segmenting” of the driving-related data. 

Further regarding 1, 15, 19, and 20 the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “selecting two or more of the users to participate in a ride-sharing trip in a given vehicle based on (i) analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip”.
The current specification does not disclose any processes or algorithms required to select two drivers “based on” analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip. The current specification merely recites the intended result of selecting two drivers based on the analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip. However, the current specification does not attempt to disclose any processes or algorithms directed towards analyzing the generated driving skill models and one or more details of the ride-sharing trip in order to select two or more specific drivers. The current specification does not sufficiently disclose how one or more candidate route are generated and compared to the recited “generated driving skill models and one or more details of the ride-sharing trip” in order to pick two specific users. Furthermore, the Examiner notes that a route is a physical path that is defined by its length. The current specification does not clearly define how a determined route is correlated to the “generated driving skill models and one or more details of the ride-sharing trip” in order to pick a specific driver for a specific portion of the trip with respect to “segmented” time periods.
 analyzing the generated driving skill models and one or more details of the ride-sharing trip, rather than disclosing how to analyze the generated driving skill models and one or more details of the ride-sharing trip to select two or more drivers.

Further regarding 1, 15, 19, and 20, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “determining a route for the ride-sharing trip based on (i) information indicative of the topography types on the route, and (ii) the driving characteristics of the selected users with respect to the topography types on the route, derived from the generated driving skill models of the selected users”.
The current specification does not disclose any processes or algorithms required to determine a route for the ride-sharing trip “based on” characteristics of the selected users, derived from the generated driving skill models of the selected users, and one or more environmental factors. Furthermore, the Examiner notes that a route is a physical path that is defined by its length. The current specification does not clearly define how a determined route is correlated to the “information indicative of the topography types on the route, and (ii) the driving characteristics of the selected users with respect to the topography types on the route, derived from the generated driving skill models of the selected users” in order to “determine” a specific route for the trip with respect to “segmented” time periods.
The current specification merely recites the intended result of determining a route for the ride-sharing trip “based on” characteristics of the selected users, derived from the generated driving skill  route for the ride-sharing trip. 
The current specification merely recites the intended result of determining a route “based on” characteristics of the selected users derived from the generated driving skill models of the selected users and one or more environmental factors, rather than disclosing how to actually perform the steps of determining a route “based on” characteristics of the selected users derived from the generated driving skill models of the selected users and one or more environmental factors.

Further regarding 1, 15, 19, and 20, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “creating a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route, wherein said assigning is based on (i) the generated driving skill models of the selected users and (ii) one or more characteristics of the determined route”. 
The current specification does not disclose any processes or algorithms required to create a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route, wherein said assigning is “based on” the generated driving skill models of the selected users and one or more characteristics of the determined route.
The current specification does not define the “characteristics of the determined route”. Furthermore, the current speciation does not attempt to provide a single example of what a “characteristic of the determined route” encompasses.

Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation as a new way to perform trip planning. The state of the prior art is continuously evolving, wherein the evolution in trip planning systems is directed towards improvements in safety and time conservation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of trip planning continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of trip planning, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a trip planning system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform 
Any claims dependent upon claims 1, 15, 19, and 20 above are rejected for similar reasons as set forth in the rejections above. 

	Regarding claims 2 and 16, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “temporally-related driving skill model for the given user comprises analyzing at least one of weather forecasts, road visibility, and road conditions attributed to the historical trips”.
The current specification does not disclose any processes/algorithms that show how the “weather forecasts, road visibility, and road conditions” are used to generate a temporally-related driving skill model. The current specification generally discusses that the “weather forecasts, road visibility, and road conditions” data are used without actually providing any required examples, algorithms, and/or equations that disclose how to use the “weather forecasts, road visibility, and road conditions” data to generate the “temporally-related driving skill model”.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation as a new way to perform trip planning. The state of the prior art is continuously evolving, wherein the evolution in trip planning systems is directed towards improvements in safety and time conservation. Therefore, the level of predictability is low as the continuous implementation and advancement in the 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and techniques related to trip planning. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known trip planning system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 2 and 16 are rejected for similar reasons as set forth in the rejections above. 

Regarding claim 5, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “wherein the driving-related data comprise passenger review information pertaining to trips driven by the users” with respect to generating a temporally-related driving skill model.
The current specification does not disclose any processes/algorithms that show how to use the “wherein the driving-related data comprise passenger review information pertaining to trips driven by the users” to generate a temporally-related driving skill model. In particular, the current specification  “passenger review data”, but the current specification fails to disclose how a specific “passenger review” affects the generation of the “generating a temporally-related driving skill model” and how the “passenger review data” affects the steps of classifying the driving characteristics of a given user. The current specification does not disclose any examples, algorithms, or equations that show how to use the “passenger review data” with respect to the recited “driving-related data” in claim 1.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation as a new way to perform trip planning. The state of the prior art is continuously evolving, wherein the evolution in trip planning systems is directed towards improvements in safety and time conservation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of trip planning continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of trip planning, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and techniques related to trip planning. However, one of ordinary skill in the art requires a minimum 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a trip planning system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Any claims dependent upon claim 5 are rejected for similar reasons as set forth in the rejections above. 

Regarding claims 7 and 18, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “analyzing one or more changes in driving skill across the multiple segments”.
The current specification does not disclose any processes/algorithms that show how determine a “change in driving skill across the multiple segments” with respect to the recited “analyzing”. 
Furthermore, the current specification does not disclose any processes/algorithms that show how “analyzing one or more changes in driving skill across the multiple segments is used to generate a temporally-related driving skill model. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation as a new way to perform trip planning. The state of the prior art is continuously evolving, wherein the evolution in trip planning systems is directed towards improvements in safety and time conservation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of trip planning continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and techniques related to trip planning. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known trip planning system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a trip planning system as claimed. 

Any claims dependent upon claims 7 and 8 above are rejected for similar reasons as set forth in the rejections above. 

	Regarding claim 9, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “the one or more of weather conditions, road conditions, and road visibility are associated with multiple plausible routes” with respect to generating and using the temporally-related driving skill model. 
The current specification does not disclose any processes/algorithms that show how “the one or more of weather conditions road conditions, and road visibility are associated with multiple plausible routes” is used to generate a temporally-related driving skill model. The current specification generally discusses that the “weather forecasts, road visibility, and road conditions” data are used without actually providing any required examples, algorithms, and/or equations that disclose how to use the 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation as a new way to perform trip planning. The state of the prior art is continuously evolving, wherein the evolution in trip planning systems is directed towards improvements in safety and time conservation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of trip planning continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of trip planning, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and techniques related to trip planning. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known trip planning system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a trip planning system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 9 above are rejected for similar reasons as set forth in the rejections above. 

	Regarding claim 13, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “said assigning is further based on the distance of the determined route”.
The current specification does not disclose any processes/algorithms that show how the “said assigning is further based on the distance of the determined route” is used to create a schedule for the ride sharing trip. The current specification states that “the distance of the determined route” is used to perform the recited “assigning” in para.[0034], however, the current specification does not disclose any required information, algorithms, or processes that show how to “assign” specific drivers in a schedule with respect to the “the distance of the determined route”.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation as a new way to perform trip planning. The state of the prior art is continuously evolving, wherein the evolution in trip planning systems is directed towards improvements in safety and time conservation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of trip planning continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of trip planning, one of ordinary skill in 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and techniques related to trip planning. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known trip planning system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a trip planning system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors 
Any claims dependent upon claim 13 above are rejected for similar reasons as set forth in the rejections above. 

	Regarding claim 14, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “said assigning is further based on an expected travel time associated with the determined route”.
The current specification does not disclose any processes/algorithms that show how the “said assigning is further based on an expected travel time associated with the determined route” is used to create a schedule for the ride sharing trip. The current specification states that “the expected travel time” is used to perform the recited “assigning” in para.[0034], however, the current specification does not disclose any required information, algorithms, or processes that show how to “assign” specific drivers in a schedule with respect to the “the expected travel time”.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and techniques related to trip planning. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known trip planning system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of 
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a trip planning system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 14 above are rejected for similar reasons as set forth in the rejections above. 

Regarding claims 22 and 26, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards determining of the route for the ride-sharing trip is further based on (i) weather forecasts indicative of the weather conditions on the route, and (ii) the driving characteristics of the selected users with respect to both the topography types on the route and the weather conditions on the route, derived from the generated driving skill models of the selected users. 
In particular, the current specification does not disclose any processes/algorithms that show how the “weather forecast” data and the “driving characteristics of the selected users” are used to perform the steps of determining a route for the ride sharing trip. The current specification fails to disclose any information, processes, or algorithms that shows how a specific route is determined using the “weather forecast” data and the “driving characteristics of the selected users”, therefore, it is unclear how to determine a route for various possible “weather forecast” data and the “driving characteristics of the selected users”.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation as a new way to perform trip planning. The state of the prior art is continuously evolving, wherein the evolution in trip planning systems is directed towards improvements in safety and time conservation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of trip planning continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of trip planning, one of ordinary skill in 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and techniques related to trip planning. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known trip planning system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a trip planning system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors 
Any claims dependent upon claims 22 and 26 above are rejected for similar reasons as set forth in the rejections above. 

Regarding claims 23-25, and 27, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to make and use the recited invention to perform the claim limitations directed towards “one or more threshold values comprise one or more passenger review rating thresholds”, wherein the recited limitations are directed towards new matter. 
The current specification does not disclose any information regarding “one or more threshold values comprise one or more passenger review rating thresholds”. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards trip planning, which requires a clear understanding of how specific information is processed in order to generate a specific trip plan. The nature of the invention is attempting to implement data manipulation as a new way to perform trip planning. The state of the prior art is continuously evolving, wherein the evolution in trip planning systems is directed towards improvements in safety and time conservation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of trip planning continues to open up new areas of research and innovation. Therefore, a sufficient 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of trip planning systems would understand fundamental concepts based on known methods and techniques related to trip planning. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known trip planning system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

driver-related data”. 
For the purpose of examination only, the examiner has interpreted the above claim language to mean that the “driver-related data” is associated in some way with either a driver and/or the vehicle of the driver. 

Regarding claim 20, the claims language “assigning one of the selected users to drive the given vehicle during each of the multiple segments” is unclear and renders the claims language ambiguous.
In particular, it is unclear if the claim language is directed towards assigning a different driver to different segments, or if the claim language is directed towards assigning a single driver to each segment.
For the purposes of examination only, the Examiner has interpreted that the above claim language is directed towards assigning at least one driver to each portion of a route.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7-9, 11, 13, 14, 16, 18-20, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nambata (US Publication No. 2009/0281717), Martyniv (US Publication No. 2017/0138751), Hayes (US Publication No. 2018/0059687) and Goldman-Shenhar (US publication No. 2017/0291543).
Regarding claims 1, 15, and 19, Nambata teaches A computer-implemented method, a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device, a system comprising: a memory; and at least one processor coupled to the memory, comprising (see at least para.[0041], Nambata teaches a system with a central processing unit and memory): 
generating, for each of multiple users, a temporally-related driving skill model (see at least para.[0056-0057] and [0082], Nambata teaches determining a driving skill for multiple drivers with respect to distance and time) 
wherein the generating comprises (i) determining multiple topography types assigned to respective portions of historical trips of a given one of the multiple users (see at least para.[0056], Nambata teaches determine different road types driven by the users, which anticipates the recited “topography types”), 
 (ii) determining, using the respective portions of the historical trips, time periods of the historical trips during which the given user drove in each of the respective topography types (see at least para.[0056-0057], Nambata teaches determining the driving distance and driving time for each driver), 
(iii) segmenting the time periods of the respective portions into multiple segments (see at least para.[0056-0057], Nambata teaches that the times where the users drive on different road types is separated into different categories),
(iv) determining further time periods of the historical trips of the given user during which the given user drove in each of a plurality of weather conditions (see at least para.[0056-0057], Nambata teaches that the times where the user drives in different weather conditions is separated into different categories), and
(v) segmenting driving-related data associated with the historical trips with respect to the determined time periods, the segmented time periods, and the determined further time periods, wherein the driving-related data comprise global positioning system data (see at least para.[0038], [0040], and [0042] Nambata teaches GPS data), data from at least one of a mobile phone of the given user (see at least para.[0046], [0058], and [0087], Nambata teaches a mobile phone), and an instrumented vehicle associated with the given user (see at least para.[0037] and [0045], and Fig. 1, Nambata teaches various instruments to obtain driver data, which anticipates the recited “instrumented vehicle”); 
wherein the temporally-related driving skill model classifies driving characteristics of the given user with respect to each of the multiple topography types elapsed time driven in each of the respective multiple topography types, and the plurality of weather conditions based at least in part on the segmented driving-related data (see at least para.[0056-0057] and [0069], Nambata teaches recording road types and traveling time, wherein Nambata teaches classifying different road types where the user has driven with respect to weather);
selecting a user to participate in a ride-sharing trip in a given vehicle based on (i) analysis of the generated driving skill models and (ii) one or more details of the ride-sharing trip (see at least para.[0069-0070], Nambata teaches selecting different users for different routes and conditions);
determining a route for the ride-sharing trip based on (i) information indicative of the topography types on the route (see at least para.[0069-0070], Nambata teaches selecting different users for different routes and conditions), 
and (ii) the driving characteristics of the selected user with respect to the topography types on the route, derived from the generated driving skill models of the selected users (see at least para.[0069-0070], Nambata teaches selecting different users for different routes based on road type, which anticipates the recited topography type as indicated supra), 
creating a schedule for the ride-sharing trip by assigning the selected user to drive the given vehicle during distinct portions of the route, wherein said assigning is based on (i) the generated driving skill models of the selected users and (see at least para.[0069-0070], Nambata teaches selecting different users for different routes based on road type, which anticipates the recited topography type as indicated supra) (ii) the information indicative of the topography types on the route  (see at least para.[0069-0070], Nambata teaches selecting different users for different routes based on road type, which anticipates the recited topography type as indicated supra); 
and outputting the schedule (see at least para.[0069-0070] and [0082], Nambata teaches displaying the schedule to a screen, which anticipates outputting the schedule to the drivers); 
wherein the method is carried out by at least one computing device (see at least para.[0041], Nambata teaches a system with a central processing unit and memory).
Nambata does not expressly indicate selecting two or more of the users a user to participate in a ride-sharing trip and creating a schedule for the ride-sharing trip by assigning the selected user to drive the given vehicle during distinct portions of the route. However, since Nambata teaches recommending different route for different drivers based on the road type and topography as seen in at least para.[0069-0070] and Fig. 5 and 6A-6C, Nambata anticipates a situation where the destination location of a first route is the starting location of a second route, wherein the first route and second route are assigned to different drivers.  
Furthermore, Nambata does not expressly indicate segmenting the time periods of the respective portions into multiple segments based on elapsed time, 
classifies driving characteristics of the given user with respect to one or more threshold values corresponding to said driver related data, 
and internet of things data. 
However, Martyniv teaches segmenting the time periods of the respective portions into multiple segments based on elapsed time (see at least para.[0019] and [0026], Martyniv teaches segmenting the time periods of the respective portions into multiple segments based on elapsed time driven on a specific road type). 
Therefore, it Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nambata with the teachings of Martyniv in order to determine a driver profile along a specific segment of a trip to facilitate trip planning, as recognized by Martyniv in at least para.[0016]. 
Nambata in view of Martyniv does not expressly indicate classifies driving characteristics of the given user with respect to one or more threshold values corresponding to said driver related data and intent of things data. 
However, Hayes teaches classifies driving characteristics of the given user with respect to one or more threshold values corresponding to said driver related data (see at least para.[0075], Hayes teaches classifying a driver with respect to exceeding a speed limit and receiving a number of speeding tickets, wherein the speed limit anticipates the recited threshold, or alternatively Hayes anticipates a threshold associated with the number of speeding tickets),  
and selecting two or more of the users to participate in a ride-sharing trip and creating a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route (see at least para.[0075] and [0107], Hayes teaches selecting at least two drivers for different route portions).

Nambata in view of Martyniv and Hayes does not expressly indicate internet of things data.
However, Goldman-Shenhar teaches using internet of things data (see at least para.[0037], Goldman-Shenhar teaches sending internet of things data via a mobile device). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nambata in view of Martyniv and Hayes with the teachings of Goldman-Shenhar in order receive information related to certain conditions, such as weather conditions, as recognized by  Goldman-Shenhar in at least para.[0037]. 

Regarding claims 2 and 16, Nambata teaches wherein said temporally-related driving skill model for the given user comprises analyzing at least one of weather forecasts, road visibility, and road conditions attributed to the historical trips (see at least para.[0010], Nambata teaches using weather forecasts).

Regarding claim 7 and 18, Nambata teaches analyzing one or more changes in driving skill across the multiple segments (see at least para.[0055-0058], Nambata teaches analyzing the recorded driving data to determine a most appropriate driver for a route).

Regarding claim 8, Nambata teaches said selecting is based on one or more user constraints associated with one or more of the multiple users (see at least para.[0070], Nambata teaches the selected driver is based on a driver constraint, such as the condition of the driver).

Regarding claim 9, Nambata teaches the one or more environmental conditions comprise one or more of weather conditions associated with multiple plausible routes (see at least para.[0069-0070], Nambata teaches weather conditions associated with multiple plausible routes).

Regarding claim 11, Nambata teaches wherein said assigning is based on one or more user constraints associated with the selected users (see at least para.[0070], Nambata teaches the assigned driver is based on a driver constraint, such as the condition of the driver).


Regarding claim 13, Nambata teaches route assigning is further based on the distance of the determined route (see at least para.[0056-0057] and [0069-0070], Nambata teaches the route assigning is based on distance of the route).

Regarding claim 14, Nambata teaches route assigning is based on an expected travel time associated with the determined route (see at least para.[0056-0057] and [0069-0070], Nambata teaches the route assigning is based on the expected time to travel the route).

Regarding claim 20, Nambata teaches generating, for each of multiple users, a model that classifies a user's driving skill with respect to (i) each of multiple topography types (see at least para.[0056], Nambata teaches determine different road types driven by the users, which anticipates the recited “topography types”)
and (ii) multiple durations of elapsed driving time (see at least para.[0056-0057] and [0082], Nambata teaches determining a driving skill for multiple drivers with respect to distance and traveling time), 
wherein said generating comprises analyzing (a) one or more items of driving-related data associated with the users with respect to each of the topography types, wherein the one or more items of driving-related data comprise one or more of: global positioning system data (see at least para.[0038], [0040], and [0042] Nambata teaches GPS data), data from at least one of a mobile phone of the given user (see at least para.[0046], [0058], and [0087], Nambata teaches a mobile phone), and an instrumented vehicle associated with the given user (see at least para.[0037] and [0045], and Fig. 1, Nambata teaches various instruments to obtain driver data, which anticipates the recited “instrumented vehicle”)  
and (b) topography-related information of trips driven by the users (see at least para.[0056-0057] and [0082], Nambata teaches determining a driving skill for multiple drivers with respect to distance and traveling time); 
selecting a user to participate in a ride-sharing trip in a given vehicle based on (i) analysis of the generated models and (ii) one or more details of the ride-sharing trip (see at least para.[0069-0070], Nambata teaches selecting different users for different routes and conditions); 
determining a route for the ride-sharing trip based on (i) characteristics of the selected user, derived from the generated models of the selected user (see at least para.[0069-0070], Nambata teaches selecting different users for different routes and conditions), 
and (ii) information indicative of the topography types on the determined route (see at least para.[0069-0070], Nambata teaches selecting different users for different routes based on road type, which anticipates the recited topography type as indicated supra); 
segmenting the ride-sharing trip into multiple segments based on 
(ii) the information indicative of the topography types on the determined route (see at least para.[0053-0054] and Fig. 3, Nambata teaches segmenting the road information with respect to road type. Also, see at least para.[0056-0057], Nambata teaches determining the driving distance and time for each driver),
creating a schedule for the ride-sharing trip by assigning one of the selected users to drive the given vehicle during each of the multiple segments, wherein said assigning is based on (i) the generated models of the selected users (see at least para.[0069-0070], Nambata teaches selecting different users for different routes based on road type, which anticipates the recited topography type as indicated supra)
 and (ii) the information indicative of the topography types on the determined route (see at least para.[0069-0070], Nambata teaches selecting different users for different routes based on road type, which anticipates the recited topography type as indicated supra); 
and outputting the schedule (see at least para.[0069-0070] and [0082], Nambata teaches displaying the schedule to a screen, which anticipates outputting the schedule to the drivers); 
wherein the method is carried out by at least one computing device (see at least para.[0041], Nambata teaches a system with a central processing unit and memory).
Nambata does not expressly indicate selecting two or more of the users to participate in a ride-sharing trip in a given vehicle. However, since Nambata teaches recommending different route for different drivers based on the road type and topography as seen in at least para.[0069-0070] and Fig. 5 and 6A-6C, Nambata anticipates a situation where the destination location of a first route is the starting location of a second route, wherein the first route and second route are assigned to different drivers.  
Furthermore, Nambata does not expressly indicate segmenting the ride-sharing trip into multiple segments based on elapsed travel time,   
 classifies a user's driving based on one or more threshold values corresponding to each of said one or more items, 
and internet of things data. 
However, Martyniv teaches segmenting the time periods of the respective portions into multiple segments based on elapsed time (see at least para.[0019] and [0026], Martyniv teaches segmenting the time periods of the respective portions into multiple segments based on elapsed time driven on a specific road type). 
Therefore, it Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nambata with the teachings of Martyniv in order to determine a driver profile along a specific segment of a trip to facilitate trip planning, as recognized by Martyniv in at least para.[0016]. 
Nambata in view of Martyniv does not expressly indicate classifies driving characteristics of the given user with respect to one or more threshold values corresponding to said driver related data and intent of things data. 
However, Hayes teaches classifies driving characteristics of the given user with respect to one or more threshold values corresponding to said driver related data (see at least para.[0075], Hayes teaches classifying a driver with respect to exceeding a speed limit and receiving a number of speeding tickets, wherein the speed limit anticipates the recited threshold, or alternatively Hayes anticipates a threshold associated with the number of speeding tickets),  
and selecting two or more of the users to participate in a ride-sharing trip and creating a schedule for the ride-sharing trip by assigning the selected users to drive the given vehicle during distinct portions of the route (see at least para.[0075] and [0107], Hayes teaches selecting at least two drivers for different route portions).

Nambata in view of Martyniv and Hayes does not expressly indicate internet of things data.
However, Goldman-Shenhar teaches using internet of things data (see at least para.[0037], Goldman-Shenhar teaches sending internet of things data via a mobile device). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nambata in view of Martyniv and Hayes with the teachings of Goldman-Shenhar in order receive information related to certain conditions, such as weather conditions, as recognized by  Goldman-Shenhar in at least para.[0037]. 

Regarding claims 22 and 26, Nambata teaches the determining of the route for the ride-sharing trip is further based on (i) weather forecasts indicative of the weather conditions on the route (see at least para.[0010], [0050], and [0056], Nambata teaches using weather forecasts), 
and (ii) the driving characteristics of the selected users with respect to both the topography types on the route and the weather conditions on the route, derived from the generated driving skill models of the selected users (see at least para.[0069-0070], Nambata teaches weather conditions associated with multiple routes. Also, see at least para.[0069-0070], Nambata teaches selecting different users for different routes based on road type, which anticipates the recited topography type as indicated supra).


Claims 5, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nambata (US Publication No. 2009/0281717), Martyniv (US Publication No. 2017/0138751), Hayes (US Publication No. 2018/0059687) and Goldman-Shenhar (US publication No. 2017/0291543), as applied to claims 1, 15, 19 and 20 above, and further in view of Dryjanski (US Publication No. 2017/0284820).
Regarding claim 5, Nambata in view of Martyniv and Hayes does not expressly indicate wherein the driving-related data comprise passenger review information pertaining to historical trips driven by the users. 
However, Dryjanski teaches wherein the driving-related data comprise passenger review information pertaining to trips driven by the given user (see at least para.[0017] and [0021], Dryjanski teaches a driver profile comprises passenger reviews).
Therefore, it would have been prim facie obvious for one of ordinary skill in the art to modify Nambata in view of Martyniv and Hayes with the teachings of Dryjanski to use driving-related data comprising passenger review information pertaining to trips driven by the drivers in order to effectively select a driver based at least on the driver’s rating, as recognized by Dryjanski in at least para.[0021].

Regarding claims 23, 24, 25, and 27, Nambata does not expressly indicate one or more threshold values comprise: one or more speed values with respect to at least a portion of the topography types one or more passenger review rating thresholds.
However, Hayes teaches one or more threshold values comprise: one or more speed values with respect to at least a portion of the topography types (see at least para.[0075], Hayes teaches classifying a driver with respect to exceeding a speed limit and receiving a number of speeding tickets, wherein the speed limit anticipates the recited threshold, alternatively or in addition Hayes anticipates a threshold associated with the number of speeding tickets). 

Nambata in view of Martyniv and Hayes does not expressly indicate one or more passenger review rating thresholds.
However, Dryjanski teaches one or more passenger review rating thresholds (see at least para.[0017] and [0021], Dryjanski teaches a driver profile comprises passenger reviews).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Nambata in view of Martyniv and Hayes with the teachings of Dryjanski to use driving-related data comprising passenger review information pertaining to trips driven by the drivers in order to effectively select a driver based at least on the driver’s rating, as recognized by Dryjanski in at least para.[0021].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665